Citation Nr: 1755980	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  08-16 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of a left knee injury, to include as secondary to PTSD.

3.  Entitlement to service connection for a disability manifested by muscle aches from the shoulder to the head, to include as secondary to PTSD.

4. Entitlement to a disability manifested by blood in urine and bowel movements, to include as secondary to PTSD.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to PTSD. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975 and from September 1990 to July 1991, to include service in the Southwest Asia theater of operations from October 1990 to June 1991.  The Veteran also had additional service with the Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction now lies with the RO in Montgomery, Alabama. 

In June 2010, the Veteran testified at a Travel Board hearing and transcript of that hearing is of record.  The Veteran was later informed that the Veterans Law Judge who conducted his hearing is no longer with the Board.  He was given the option to have another Board hearing.  In a March 2014 correspondence, the Veteran indicated that he did not want another hearing.  

The case was previously before the Board in September 2010, June 2014, and October 2016 and was remanded for further development and adjudicative action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In October 2016, the Board remanded the Veteran's case with very detailed instructions to obtain adequate medical opinions regarding direct and secondary service connection for the issues currently before the Board.  It is well established that when VA undertakes to provide a VA examination or medical opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board acknowledges the adequacy of the direct service connection opinions received for each of the issues on appeal, as well as the opinion regarding whether any of the claim conditions were caused by exposure to environmental hazards in the Gulf War.  See January 2017 VA Opinion and March 2017 Gulf War Opinion. 

However, the opinion rendered regarding whether the Veteran's claimed conditions are related to his service-connected PTSD is inadequate as it contains impermissible editorializing regarding the Board's adjudication process.  See April 2017 VA Opinion.  As such, another opinion must be provided.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding medical records pertaining to the Veteran's claims.  

2. Then, obtain a medical opinion from a physician other than the medical professional who provided the April 2017 opinion. 

All pertinent evidence of record must be made available to the physician.  

Following a thorough review of the evidence of record, with consideration of the Veteran's lay statements and consistent with sound medical judgement, the appropriate physician should address the following with respect to each claimed disability: whether there is a 50 percent or better probability that the disability was caused or worsened by the Veteran's PTSD.  In doing so, he or she must specifically address the VA/DoD Practice Guideline for the Management of PTSD.  If the physician is of the opinion that a disability has been worsened by PTSD, the physician should attempt to identify the baseline level of disability that existed prior to the onset of aggravation.  

In rendering the above-requested opinion, the physician must specifically consider and discuss all pertinent medical and lay evidence.  He or she must also provide a thorough and complete rationale for all opinions provided.  If he or she is unable to provide any of the required opinions, he or she must explain why.  If he or she is unable to provide any of the required opinions without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for more information, the physician should identify what information is needed. 

3. The RO should also undertake any other development it deems warranted. 

4.  Then, the RO should re-adjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




